—In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Suffolk County *237(McNulty, J.), entered June 30, 1998, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Family. Court did not improvidently exercise its discretion in dismissing the instant petition in order to ensure that all relevant files would be before it. The dismissal was without prejudice to an application to reinstate an earlier proceeding seeking the same relief under docket number V-2691-95, which contained, inter alia, full evaluations of the parties. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.